Appellees, engaged in the retail sale of merchandise in Mount Carmel Township, brought an action in assumpsit to recover for merchandise sold and delivered to the poor district in aid of indigents of the district. The actions were in the nature of a common law quantum valebant count in general assumpsit rather than on an express contract. Recovery was sought only for the usual and customary price for such goods. The poor district did not offer any evidence controverting appellees' claims. Appellants, taxpayers, intervened and in their affidavit of defense in each case stated that the poor district had a defense to the actions. The intervenors, however, offered no evidence but objected to the contracts as being vague and unenforceable.
The court below, trying the cases without a jury, found upon sufficient evidence that the contracts were adequately proven, the goods were received, and the prices charged were reasonable and fair. The assignments of error raise no substantial legal question, and, without deciding whether appellants are the proper parties to appeal, we find the court below did not err in entering judgment for appellees.
Judgments affirmed. *Page 145